FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                    February 1, 2008
                     UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                      Clerk of Court
                            FOR THE TENTH CIRCUIT


    LOUIS DEAN COSCO,

                Plaintiff-Appellant,

    v.                                                  No. 07-8035
                                                 (D.C. No. 04-CV-346-WFD)
    SCOTT ABBOTT, in his individual                      (D. Wyo.)
    and official capacity as Warden,
    Wyoming State Penitentiary; JUDITH
    UPHOFF, in her individual and
    official capacity as Director of the
    Wyoming Department of Corrections;
    JERRY STEELE, WILLIAM
    HETTGAR, in their individual and
    official capacities as Associate
    Wardens, Wyoming State Penitentiary;
    ROBERT E. ORTEGA, in his
    individual and official capacity as
    Interim Director, Wyoming
    Department of Corrections; PATRICK
    M. ANDERSON, in his individual and
    official capacity as assistant/staff,
    Wyoming Department of Corrections;
    DR. JOHN COYLE, in his individual
    and official capacity as primary
    physician at Wyoming State
    Penitentiary,

                Defendants-Appellees.


                             ORDER AND JUDGMENT *

*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
                                                                       (continued...)
Before KELLY, McKAY, and ANDERSON, Circuit Judges.



      Louis Dean Cosco, proceeding pro se, appeals the district court’s grant of

summary judgment to defendants in this 42 U.S.C. § 1983 proceeding. We have

jurisdiction under 28 U.S.C. § 1291.

      Mr. Cosco brought a claim of deliberate indifference to his serious medical

needs in violation of the Eighth Amendment and three claims alleging impairment

of his right to access the courts and/or retaliation in violation of the First and

Fourteenth Amendments. In a comprehensive order, the district court granted

summary judgment on all of Mr. Cosco’s claims. Having reviewed the district

court’s decision de novo, viewing the evidence in the light most favorable to

Mr. Cosco, see Hayes v. Marriott, 70 F.3d 1144, 1146 (10th Cir. 1995), we affirm

for substantially the reasons stated in the district court’s March 29, 2007, Order

Granting Defendants’ Motions for Summary Judgment.




*
 (...continued)
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.

                                          -2-
      Mr. Cosco’s “Letter or Motion,” which the court has construed as a motion

for leave to file an amended or supplemental opening brief, is DENIED. The

judgment of the district court is AFFIRMED.

                                                 Entered for the Court



                                                 Paul J. Kelly, Jr.
                                                 Circuit Judge




                                       -3-